Name: Commission Regulation (EEC) No 1563/85 of 7 June 1985 fixing for the 1985 marketing year the maximum levels of the withdrawal prices for tomatoes grown under glass
 Type: Regulation
 Subject Matter: prices
 Date Published: nan

 No L 152/12 Official Journal of the European Communities 11 . 6 . 85 COMMISSION REGULATION (EEC) No 1563/85 of 7 June 1985 fixing for the 1985 marketing year the maximum levels of the withdrawal prices for tomatoes grown under glass increase applied by the Council when fixing the basic prices and buying-in prices for tomatoes ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 For the 1985 marketing year, producers' organizations or associations of such organizations may fix with ­ drawal prices, not exceeding the following maxima, in ECU per 1 00 kilograms net, for tomatoes grown under glass : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1332/84 (2), and in particular the last subparagraph of Article 18 ( 1 ) thereof, Whereas, under the last subparagraph of Article 18 ( 1 ) of Regulation (EEC) No 1035/72, producers' organiza ­ tions may be authorized, in view of the characteristics of the market under consideration, to fix, under certain conditions, withdrawal prices above the levels referred to in Article 18 ( 1 ) (a) of that Regulation ; Whereas the market in tomatoes grown under glass has different characteristics from those of the market in open-grown tomatoes ; whereas tomatoes grown under glass are mainly 'Extra' class and class I products, the prices for which are considerably higher than those for open-grown products ; Whereas, in order to provide more effective support for the market in tomatoes grown under glass, produ ­ cers' organizations or associations of such organiza ­ tions should be allowed to fix their withdrawal price at a level higher than the Community withdrawal price ; whereas, in accordance with the last subparagraph of Article 18 ( 1 ), it appears that the maximum level of the withdrawal price for these products can justifiably be fixed by applying, to the prices fixed for the 1984 marketing year, a variation of the same order as the  June (1 1 to 20) : (21 to 30):  July (1 to 10): (11 to 20): (21 to 31 ):  August :  September :  October :  November : 35,01 32,59 30,82 29,17 27,39 27,39 27,39 27,39 27,39 Article 2 The producers' organizations shall supply the following information to the national authorities, who shall communicate it to the Commission :  the period during which withdrawal prices are applicable,  the levels of withdrawal prices proposed and of those applied. Article ? This Regulation shall enter into force on 11 June 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 June 1985. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 118, 20 . 5 . 1972, p. 1 . (A OJ No L 130, 16 . 5 . 1984, p . 1 .